Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1, 3, 4, 6-16, and 20 is withdrawn in view of the newly discovered reference(s) to Chang et al. (US 2019/0139952A1).  Rejections based on the newly cited reference(s) follow.  The holding of finality of the action of 4/28/2022 is hereby withdrawn, and the after final submitted 6/28/2022 has been entered as a response to non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. 2019/0139952 A1, hereinafter, “Chang et al.”)

    PNG
    media_image1.png
    299
    620
    media_image1.png
    Greyscale

Chang et al. teaches a semiconductor package structure (100) and related texts, comprising: 
a first semiconductor device (110-1 and 110-2 in combination or 110-1 or 112-2) having an active surface (110a) (see ¶0016); 
a redistribution structure (150) (see ¶0021) in electrical connection with the first semiconductor device; 
a second semiconductor device (120) (see ¶0017) bonded to the active surface of the first semiconductor device, and disposed between the first semiconductor device and the redistribution structure; and 
a plurality of conductive elements (112) (see ¶0016) over the active surface of the first semiconductor device and outside the second semiconductor device (120), wherein the first semiconductor device is electrically connected to the redistribution structure via the conductive elements (112); 
an encapsulating layer (140) (see ¶0019) sealing the first semiconductor device, wherein the redistribution structure (150) is disposed on the encapsulating layer (140); and 
a substrate (see supporting structure 130) surrounding the first semiconductor device and the second semiconductor device.
Regarding claim 4, the limitation therein, “The semiconductor package structure of claim 1, further comprising electrical contacts on a conductive layer of the redistribution structure” is met by Fig. 1H (please see the interpretation labels shown in Fig. 1H).
Regarding claim 16, Chang et al. also teaches relating to a method of manufacturing a semiconductor package structure, the method comprising: 
providing a first semiconductor device (110-1 and 110-2 in combination) having an active surface (110a) (see ¶0016);
forming a plurality of conductive elements (112) over the active surface of first semiconductor device; 
bonding a second semiconductor device (120) to the active surface of the first semiconductor device, wherein the conductive elements are disposed outside the second semiconductor device (120); 
forming a redistribution structure (150) in electrical connection with the first semiconductor device via the conductive elements (112), wherein the second semiconductor device (120) is disposed between the first semiconductor device and the redistribution structure; and providing an interposer (130) surrounding the first semiconductor device and the second semiconductor device.
[AltContent: rect]To further clarify, a support structure (130) (see ¶0018) can be served as a substrata and/or an interposer.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Chang et al. (U.S. 2019/0139952 A1) as applied to claims 1, 4, and 16 above, and further in view of Koo et al. (US 2005/0110163 A1, hereinafter, Koo et al. “).
As discussed above in para [0005], Chang teaches bonding the second semiconductor  (120) to the active surface of the first semiconductor device, but does not go into detail of, e.g., the second semiconductor device includes conductive studs directly contacting the conductive studs of the first semiconductor device. Koo et al. teaches in Fig. 44, [0092] a second semiconductor device (upper chip 11) includes conductive studs (53) directly contacting conductive studs (53 same number as the second) of a first semiconductor device (lower chip 11). It would have been obvious to one skill in the art before the effective of filing date of the claimed invention to have the conductive studs of the second semiconductor device directly contacting the conductive studs of the first semiconductor device as suggested by Koo et al., because stud bumps provide better mechanical strength  and are generally superior in situation where a material e.g.,(encapsulant or mold) is going to be injected around an electrical connection previously established.

Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art(s) of record teaches the claimed invention (see claim 1), but fails to further teach and/or suggest “wherein the redistribution structure is formed on a first surface of the first encapsulating layer;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art(s) of record fails to further teach and/or suggest:
(i) wherein the substrate includes a coreless substrate, which includes a first conductive pad disposed adjacent to a first surface of the encapsulating layer and in electrical connection with the redistribution structure as claimed in claim 6; and
(ii) wherein the first semiconductor device includes a digital processing device, and the second semiconductor device includes a decoupling capacitor, further comprising providing a third semiconductor device on the redistribution structure, wherein the third semiconductor device includes a memory device as claimed in claim 20.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816